Case 2:20-cv-01526-SJF-ARL
         Case 2:16-cv-05707-GJP
                            Document
                                Document
                                     28-1045-2
                                           FiledFiled
                                                 11/20/20
                                                      10/13/17
                                                            PagePage
                                                                 1 of 10
                                                                      2 ofPageID
                                                                           11    #: 223

                                                                               EXHIBIT 10
                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PENNSYLVANIA

    TEH SHOU KAO and T S KAO, INC., on
    behalf of themselves and all others
    similarly situated,                                 Civil Action No. 2:16-cv-05707

                                   Plaintiffs,          HON. WILLIAM J. DITTER
            v.

    CARDCONNECT CORP.,
                                   Defendant.


    DEFENDANT CARDCONNECT’S AMENDED RESPONSES TO PLAINTIFFS’ FIRST
                      REQUESTS FOR ADMISSIONS

                  Defendant CardConnect Corporation (“CardConnect”) does hereby object and

   respond to Plaintiffs’ Request for Admissions.

                  1.      CardConnect has not fully completed its investigation and discovery of all

   matters that may be within the scope of these Requests. The following Responses are made to the

   best of CardConnect’s present knowledge, are based upon information currently known to

   CardConnect and are given without prejudice to its right to change, supplement, and/or clarify its

   Responses, if necessary.

                  2.      CardConnect objects to Plaintiff’s Requests to the extent they seek the

   disclosure of information protected by the attorney-client privilege, the work product doctrine, or

   another privilege.

                  3.      CardConnect objects to Plaintiff’s Requests to the extent they call for

   disclosure of information that is beyond the permissible scope of discovery.

                  4.      CardConnect objects to Plaintiff’s Requests to the extent they seek

   information that is confidential or proprietary.




                                                      -1-
Case 2:20-cv-01526-SJF-ARL
         Case 2:16-cv-05707-GJP
                            Document
                                Document
                                     28-1045-2
                                           FiledFiled
                                                 11/20/20
                                                      10/13/17
                                                            PagePage
                                                                 2 of 10
                                                                      3 ofPageID
                                                                           11    #: 224




                  5.     CardConnect objects to Plaintiff’s Requests to the extent they are

   overbroad, unduly burdensome, vague, ambiguous, or not reasonably calculated to lead to the

   discovery of admissible evidence.

                  6.     CardConnect objects to the Requests to the extent that they call for

   production of publicly available information, information that could be obtained from Plaintiff,

   or other sources that are more convenient, less burdensome, or less expensive.

                  7.     In responding, CardConnect does not concede the relevance, materiality,

   or admissibility of any answer, response, or document and hereby preserves all such objections.

                  8.     CardConnect expressly reserves the right to object to further discovery on

   the subject matter of any of these Requests.

                  9.     Subject to and without waiving the foregoing General Objections, which

   are incorporated herein by reference, CardConnect responds as follows:

                                  REQUESTS FOR ADMISSIONS

                  REQUEST NO. 1:        Admit that Wells Fargo Bank, N.A. has never signed

   Plaintiff’s Merchant Processing Application (“the Application”) (see Dkt. No. 11-1).

                  RESPONSE: CardConnect admits that Wells Fargo Bank N.A. did not sign

   CardConnect’s copy of Plaintiff T.S.Kao’s Application. CardConnect denies that a “signature”

   was required for the Application to be accepted.

                  REQUEST NO. 2:        Admit that, to Your knowledge, Plaintiffs have never

   signed any writing waiving any provision of the Application.

                  RESPONSE: Denied.




                                                  -2-
Case 2:20-cv-01526-SJF-ARL
         Case 2:16-cv-05707-GJP
                            Document
                                Document
                                     28-1045-2
                                           FiledFiled
                                                 11/20/20
                                                      10/13/17
                                                            PagePage
                                                                 3 of 10
                                                                      4 ofPageID
                                                                           11    #: 225




                  REQUEST NO. 3:        Admit that, to Your knowledge, Wells Fargo Bank, N.A.

   has never signed any writing waiving any provision of the Application.

                  RESPONSE: CardConnect objects to this Request on the ground that it is

   overbroad and vague. Without waiver of the foregoing objections after a reasonable inquiry,

   CardConnect is unable and without knowledge or information sufficient to admit or deny the

   Request as worded. CardConnect has made a reasonable inquiry that included reviewing

   documents concerning Plaintiff T.S. Kao, Inc. and the Application and Program Guide applicable

   to T.S. Kao, Inc. and it has spoken with employees with knowledge of T.S.Kao’s account, but is

   unable to respond to this Request as worded because it is unclear what is meant by “never signed

   any writing waiving any provision of the Application.” By way of further response,

   CardConnect and Wells Fargo Bank have been providing credit card processing services to T.S.

   Kao in accordance with the terms of the Application and Program Guide since April 2016 and

   T.S.Kao has accepted and paid for those credit card processing services in accordance with terms

   of the Application and Program Guide even though CardConnect has no knowledge of a Wells

   Fargo Bank authorized representative physically signing T.S. Kao’s Application. To the extent,

   Plaintiffs contend that a physical signature of an authorized Wells Fargo Bank representative is a

   requirement under the Application, CardConnect denies this Request based on the on-going

   performance of CardConnect, Wells Fargo Bank and Plaintiff under the terms of the Application

   and Program Guide.




                                                  -3-
Case 2:20-cv-01526-SJF-ARL
         Case 2:16-cv-05707-GJP
                            Document
                                Document
                                     28-1045-2
                                           FiledFiled
                                                 11/20/20
                                                      10/13/17
                                                            PagePage
                                                                 4 of 10
                                                                      5 ofPageID
                                                                           11    #: 226




                  REQUEST NO. 4:          Admit that, to Your knowledge, Plaintiffs made no

   factual misrepresentations to You during Your and Plaintiffs’ course of dealings.

                  RESPONSE: CardConnect objects to this Request on the ground that it is

   premature and seeks information in the knowledge of a third party. Without waiver of the

   foregoing objection, after a reasonable inquiry CardConnect is unable and without knowledge

   or information sufficient to admit or deny the Request. By way of further response,

   CardConnect has made a reasonable inquiry that included reviewing documents related to the

   credit card processing services T.S.Kao has received and continues to receive, but it has not

   spoken to Plaintiffs or taken Plaintiffs’ deposition to determine all the factual statements that

   Plaintiffs claim they may or may not have made, in order to determine what statements were

   false.

                  REQUEST NO. 5:          Admit that prior to the inception of this litigation, You

   never provided any notice to Plaintiffs that You had not signed the Application.

                  RESPONSE: Denied.

                  REQUEST NO. 6:          Admit that, from November 1, 2012 to the date this

   lawsuit was filed, it was Your general practice not to have a person authorized to sign on

   your behalf sign Merchant Processing Applications that had been signed by new customers.

                  RESPONSE: CardConnect objects to this Request on the ground that the phrase

   “general practice” is undefined and therefore the Request is vague and ambiguous. Without

   waiver of the foregoing objection, CardConnect admits that it did not have a policy requiring

   employees to physically sign Merchant Processing Applications. CardConnect denies that a

   signature was required for the Merchant Processing Applications to be enforceable.




                                                    -4-
Case 2:20-cv-01526-SJF-ARL
         Case 2:16-cv-05707-GJP
                            Document
                                Document
                                     28-1045-2
                                           FiledFiled
                                                 11/20/20
                                                      10/13/17
                                                            PagePage
                                                                 5 of 10
                                                                      6 ofPageID
                                                                           11    #: 227




                  REQUEST NO. 7:        Admit that, from November 1, 2012 to the date this

   lawsuit was filed, it was Your general practice not to require that an authorized

   representative from Wells Fargo Bank, N.A. sign Merchant Processing Applications that

   had been signed by new customers.

                  RESPONSE: CardConnect objects to this Request on the ground that the phrase

   “general practice” is undefined and therefore the Request is vague and ambiguous. Without

   waiver of the foregoing objection, CardConnect admits that it did not have a policy requiring an

   authorized representative of Wells Fargo Bank to physically sign Merchant Processing

   Applications. By way of further response, CardConnect denies that a signature of an authorized

   representative of Wells Fargo Bank was required for the Merchant Processing Applications and

   Program Guides to be enforceable. CardConnect and Wells Fargo Bank have been providing

   credit card processing services to T.S.Kao in accordance with the terms of the Application and

   Program Guide since April 2016 and T.S.Kao has continued to accept and pay for the services

   provided in accordance with the terms of the Application and Program Guide.

                  REQUEST NO. 8:        Admit that Wells Fargo Bank, N.A. was the applicable

   member bank for all of your interactions with Plaintiffs.

                  RESPONSE: Admitted.

                  REQUEST NO. 9:        Admit that, since the filing of this lawsuit, You have

   instituted a policy to require that all new Merchant Processing Applications be signed by

   an authorized representative of CardConnect.

                  RESPONSE: Denied.




                                                  -5-
Case 2:20-cv-01526-SJF-ARL
         Case 2:16-cv-05707-GJP
                            Document
                                Document
                                     28-1045-2
                                           FiledFiled
                                                 11/20/20
                                                      10/13/17
                                                            PagePage
                                                                 6 of 10
                                                                      7 ofPageID
                                                                           11    #: 228




                 REQUEST NO. 10:        Admit that, since the filing of this lawsuit, You have

   instituted a policy to require that all new Merchant Processing Applications be signed by

   an authorized representative of the applicable member bank.

                 RESPONSE: Denied.

                 REQUEST NO. 11:        Admit that MasterCard did not waive its requirement

   that the applicable member bank sign the Application.

                 RESPONSE: CardConnect objects to this Request on the ground that it is

   premature and seeks information in the knowledge of a third party. CardConnect also objects on

   the ground that it is not aware of a MasterCard requirement that an applicable member bank was

   required to physically sign T.S. Kao’s Application and Program Guide for them to be

   enforceable. Without waiver of the foregoing objections, CardConnect has been providing credit

   card processing services to T.S. Kao in accordance with the terms of the Application and

   Program Guide since April 2016 and during this time MasterCard transactions initiated by T.S.

   Kao have been processed through CardConnect. Since April 2016, T.S.Kao has paid for credit

   card processing services in accordance with terms of the Application and Program Guide. Thus,

   to the extent, MasterCard had a requirement that a member bank must sign T.S. Kao, Inc.’s

   Application or Program Guide for those documents to be enforceable, the Request is denied.

                 REQUEST NO. 12:        Admit that Visa did not waive its requirement that the

   applicable member bank sign the Application.

                 RESPONSE: CardConnect objects to this Request on the ground that it is

   premature and seeks information in the knowledge of a third party. CardConnect also objects on

   the ground that it is not aware of a Visa requirement that an applicable member bank was

   required to physically sign T.S. Kao’s Application and Program Guide for them to be




                                                 -6-
Case 2:20-cv-01526-SJF-ARL
         Case 2:16-cv-05707-GJP
                            Document
                                Document
                                     28-1045-2
                                           FiledFiled
                                                 11/20/20
                                                      10/13/17
                                                            PagePage
                                                                 7 of 10
                                                                      8 ofPageID
                                                                           11    #: 229




   enforceable. Without waiver of the foregoing objections, CardConnect has been providing credit

   card processing services to T.S. Kao in accordance with the terms of the Application and

   Program Guide since April 2016 and during this time Visa transactions initiated by T.S. Kao

   have been processed through CardConnect. Since April 2016, T.S.Kao has paid for credit card

   processing services in accordance with terms of the Application and Program Guide. Thus, to

   the extent, Visa had a requirement that a member bank must sign T.S. Kao, Inc.’s Application or

   Program Guide for those documents to be enforceable, the Request is denied.

                  REQUEST NO. 13:       Admit that MasterCard did not waive any of its

   standard requirements as to the Application.

                  RESPONSE: CardConnect objects to this Request on the ground that it is

   premature and seeks information in the knowledge of a third party. CardConnect also objects

   because the MasterCard “standard requirements” referenced in this Request are not defined and

   it is unknown what requirements Plaintiffs are relying on. Without waiver of the foregoing

   objections, after a reasonable inquiry involving reviewing Plaintiff T.S. Kao Inc.’s Application

   and Program Guide and speaking to employees familiar with the T.S. Kao, Inc. account,

   CardConnect is unable and without knowledge or information sufficient to admit or deny the

   Request. To the extent the “standard requirements” referenced in this Request are a purported

   requirement that an authorized representative of a member bank must physically sign T.S. Kao

   Inc.’s Application or Program Guide for those documents to be enforceable, the Request is

   denied. To the extent the Request is broader, CardConnect needs additional information as to the

   “standard requirements” referenced in this Request to have sufficient knowledge to respond.




                                                  -7-
Case 2:20-cv-01526-SJF-ARL
         Case 2:16-cv-05707-GJP
                            Document
                                Document
                                     28-1045-2
                                           FiledFiled
                                                 11/20/20
                                                      10/13/17
                                                            PagePage
                                                                 8 of 10
                                                                      9 ofPageID
                                                                           11    #: 230




                   REQUEST NO. 14:      Admit that Visa did not waive any of its standard

   requirements as to the Application.

                   RESPONSE: CardConnect objects to this Request on the ground that it is

   premature and seeks information in the knowledge of a third party. CardConnect also objects

   because the Visa “standard requirements” referenced in this Request are not defined and it is

   unknown what requirements Plaintiffs are relying on. Without waiver of the foregoing

   objections, after a reasonable inquiry involving reviewing Plaintiff T.S. Kao Inc.’s Application

   and Program Guide and speaking to employees familiar with the T.S. Kao, Inc. account,

   CardConnect is unable and without knowledge or information sufficient to admit or deny the

   Request. To the extent the “standard requirements” referenced in this Request are a purported

   requirement that an authorized representative of a member bank must physically sign T.S. Kao

   Inc.’s Application or Program Guide for those documents to be enforceable, the Request is

   denied. To the extent the Request is broader, CardConnect needs additional information as to the

   “standard requirements” referenced in this Request to have sufficient knowledge to respond.

                   REQUEST NO. 15:      Admit that You have not informed MasterCard of Your

   practice (or former practice) of not signing at least some Merchant Processing

   Applications.

                   RESPONSE: Denied.

                   REQUEST NO. 16:      Admit that You have not informed Visa of Your

   practice (or former practice) of not signing at least some Merchant Processing

   Applications.

                   RESPONSE: Denied.




                                                  -8-
Case 2:20-cv-01526-SJF-ARL
         Case 2:16-cv-05707-GJP
                             Document
                                 Document
                                      28-1045-2
                                             FiledFiled
                                                    11/20/20
                                                        10/13/17
                                                              Page
                                                                 Page
                                                                   9 of 10
                                                                        10 of
                                                                           PageID
                                                                              11  #: 231




                  REQUEST NO. 17:       Admit that You have not informed MasterCard of Your

   practice (or former practice) of not requiring the applicable member bank to sign a

   Merchant Processing Application before beginning to process transactions under such

   Merchant Processing Application.

                  RESPONSE: Denied.

                  REQUEST NO. 18:       Admit that You have not informed Visa of Your

   practice (or former practice) of not requiring the applicable member bank to sign a

   Merchant Processing Application before beginning to process transactions under such

   Merchant Processing Application.

                  RESPONSE: Denied.

                  REQUEST NO. 19:       Admit that You have not informed Wells Fargo Bank,

   N.A. of this lawsuit.

                  RESPONSE: Admitted.

                  REQUEST NO. 20:       Admit that, since the filing of this lawsuit, You have

   signed certain Merchant Processing Applications that had not been signed previously.

                  RESPONSE: CardConnect objects to this Request as vague and ambiguous as it is

   not known what is meant by “certain Merchant Processing Applications that had not been signed

   previously.” Without waiver of this objection, CardConnect admits that it did not undertake to

   physically sign Merchant Processing Applications after a merchant was approved to utilize its

   services. CardConnect denies that a physical signature was required for the Merchant Processing

   Applications to be enforceable.




                                                 -9-
Case 2:20-cv-01526-SJF-ARL
         Case 2:16-cv-05707-GJP
                            Document
                                Document
                                     28-1045-2
                                           FiledFiled
                                                 11/20/20
                                                      10/13/17
                                                            PagePage
                                                                 10 of11
                                                                       10ofPageID
                                                                            11    #: 232




                                             /s/ Angelo A. Stio
                                             Angelo A. Stio III
                                             Jan P. Levine
                                             Meredith C. Sherman
                                             PEPPER HAMILTON LLP
                                             3000 Two Logan Square
                                             Eighteenth & Arch Streets
                                             Philadelphia, PA 19103-2799
                                             (215) 981-4000
                                             levinej@pepperlaw.com
                                             stioa@pepperlaw.com

                                             Attorneys for Defendant CardConnect Corp.




                                          -10-
